Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of January 7,
2011, among U.S. China Mining Group, Inc., a Nevada corporation (the “Company”),
the investors listed on the Schedule of Investors attached hereto as Exhibit A
and identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”) and, with respect to certain sections hereof,
Euro Pacific Capital, Inc. (the “Placement Agent”).
 
WHEREAS, this Agreement has been entered into pursuant to the terms of the
Company’s Confidential Private Placement Memorandum, dated December 16, 2010
(together with any and all amendments and/or supplements thereto, the
“Memorandum”);
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance upon the applicable exemptions from securities registration under the
Securities Act (as defined below), the Company desires to issue and sell to each
Investor, and each Investor, severally and not jointly, desires to purchase from
the Company certain securities of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1.           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“2010 Annual Report” means the Annual Report of the Company for the fiscal year
ending December 31, 2010, as filed with the Commission on Form 10-K (or such
other form appropriate for such purpose as promulgated by the Commission).
 
“2011 Annual Report” means the Annual Report of the Company for the fiscal year
ending December 31, 2011, as filed with the Commission on Form 10-K (or such
other form appropriate for such purpose as promulgated by the Commission).
 
“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiary’s
respective properties, before or by any Governmental Body, arbitrator,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any specified Person:  (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified.  As used in this definition,
“control” shall mean the possession, directly or indirectly, of the power to
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or by contract or other written instrument.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or Harbin, China are authorized or required by law or other governmental
action to close.
 
“Closing Escrow Agreement” means the Closing Escrow Agreement, dated as of the
date hereof, among the Company, the Placement Agent and the Escrow Agent
identified therein, in the form of Exhibit C hereto, as may be amended from time
to time.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company PRC Counsel” means AllBright Law Offices.
 
“Company U.S. Counsel” means McKenna Long & Aldridge LLP.
 
“Escrow Account” means the escrow account established by the Escrow Agent
pursuant to the Closing Escrow Agreement where funds representing the Investors’
aggregate Investment Amount shall be held pending the Closings.
 
“Escrow Agent” means Escrow, LLC.
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Body” shall mean any:  (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Exhibit A.
 
“Intellectual Property” means the Company’s patents, patent applications,
provisional patents, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, formulae, mask
works, customer lists, internet domain names, know-how and other intellectual
property, including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems, procedures or registrations or
applications relating to the same.
 
“Investor” means any person who purchases Units in the Offering pursuant to this
Agreement.
 
“Legal Requirement” shall mean any federal state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of any
national securities exchange upon which the Common Stock is then listed or
traded).  Reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.
 
“Lien” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security interest arising from a mortgage, lien,
title claim, assignment, encumbrance, adverse claim, contract of sale, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” includes but is not limited to mechanics’,
materialmen’s, warehousemen’s and carriers’ liens and other similar
encumbrances.  For the purposes hereof, a Person shall be deemed to be the owner
of Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person for security purposes.
 
 
3

--------------------------------------------------------------------------------

 
 
“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, the Make Good Pledgor, the Placement Agent,
and the escrow agent (the “Make Good Escrow Agent”) identified therein, in the
form of Exhibit D hereto.
 
“Make Good Pledgor” means Mr. Yue Guoqing, Chairman of the Board of Directors of
the Company.
 
“Maximum Amount” means $15,000,000.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Company’s ability to perform on a timely basis its obligations under any
Transaction Document.
 
“Minimum Amount” means Units equal to at least the amount of $8,000,000 are
required to be sold at the First Closing within the time period set forth in the
Memorandum.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Offering” shall mean the offering and sale of the Units pursuant to this
Agreement and the Memorandum.
 
“Outside Date” means March 31, 2011.
 
“OTCBB” shall mean the Over-the-Counter Bulletin Board system.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Placement Agent Warrants” means warrants to be issued to the Placement Agent to
purchase a number of shares of Common Stock derived by dividing an amount equal
to 10% of the total number of shares of Common Stock purchased by Investors in
the Offering.
 
“Placement Agent Warrants Shares” means the shares of Common Stock issuable upon
the exercise of the Placement Agent Warrants.
 
“Proceeds” means approximately $10,000,000 to $15,000,000 (the “Gross Proceeds”)
of the Offering which, net of expenses, will be utilized by the Company for
capital expenditures, acquisitions and general corporate purposes.
 
 
4

--------------------------------------------------------------------------------

 
 
“PRC” means the People’s Republic of China or any provincial, city or other
jurisdiction therein, but not including Taiwan, the Hong Kong Special
Administrative Region and the Macau Special Administrative Region.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the knowledge of the Company,
threatened.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company, the Investors and the Investor
Representative, in the form of Exhibit B hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Registrable Securities as defined in the Registration Rights
Agreement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” means the Units, the Shares, the Warrants, and the Placement Agent
Warrants.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the Shares of Common Stock purchased pursuant to this Offering as
a part of the Units, Make Good Shares, Warrant Shares, and the Placement Agent
Warrants Shares.
 
“Short Sales” include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.
 
“Trading Day” means:  (i) a day on which the Common Stock is traded on a Trading
Market (other than OTCBB), or (ii) if the Common Stock is not listed on a
Trading Market (other than OTCBB), a day on which the Common Stock is traded in
the over the counter market, as reported by OTCBB, or (iii) if the Common Stock
is not quoted on any Trading Market, a day on which the Common Stock is quoted
in the over the counter market as reported by the Pink Sheets LLC (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
 
5

--------------------------------------------------------------------------------

 
 
“Trading Market” means any of the New York Stock Exchange, the NYSE AMEX, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
(each of the foregoing shall also be a “National Exchange”), the OTCBB or any
other market on which the Common Stock is listed or quoted for trading on the
date in question.
 
“Transaction Documents” means this Agreement, the Memorandum, the Registration
Rights Agreement, the Closing Escrow Agreement, the Make Good Escrow Agreement,
the Warrants and the Placement Agent Warrants and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.
 
“Transfer Agent” means Interwest Transfer Company, Inc., the current transfer
agent of the Company with a mailing address 1981 Murray Holladay Road, Suite
100, Salt Lake City, UT  84117 and a facsimile number of (801) 277-3147, and any
successor transfer agent of the Company.
 
“Unit” means a unit composed of one Share of Common Stock and one Warrant.
 
“U.S. Investor” means an Investor who is resident in the United States of
America.
 
“Warrants” means the Common Stock purchase warrants, in the form of Exhibit E,
issuable to each Investor at a Closing for the purchase of 0.5 of a Share of
Common Stock at an exercise price of $6.80 per share, multiplied by the number
of Units purchased by such Investor.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1.           Subscription for Units by the Investors.  Subject to the terms
and conditions of this Agreement, on the Closing Date (as defined below), each
of the Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to each Investor, Units at a purchase price of $4.00 per
Unit.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2.           Closing.
 
(a)           First Closing.  Subject to the terms and conditions set forth in
this Agreement, the Company shall issue and sell to each Investor, and each such
Investor shall, severally and not jointly, purchase from the Company on or
before March 31, 2011, such number of Units set forth on the respective
signature pages attached hereto, which will be reflected opposite such
Investor’s name on Exhibit A (the “First Closing”).  Units equal to at least the
Minimum Amount are required to be sold at the First Closing within the time
period set forth in the Memorandum.
 
(b)           Subsequent Closing(s).  In the event that the Maximum Amount is
not raised at the First Closing, the Company and the Placement Agent may
mutually agree to have one or more subsequent Closings of the Offering (each, a
“Subsequent Closing”) until the first to occur of:  (i) the Maximum Amount being
raised and (ii) the Outside Date occurs.  At each Subsequent Closing, the
Company agrees to issue and sell to each Investor who executes a signature page
hereto, and each such Investor agrees, severally and not jointly, to purchase
from the Company such number of Units set forth on such Investor’s signature
pages attached hereto.  There may be more than one Subsequent Closing; provided,
however, that the final Subsequent Closing shall take place on or before the
Outside Date.  The date of any Subsequent Closing is hereinafter referred to as
a “Subsequent Closing Date”).
 
(c)           Closing.  The First Closing and any applicable Subsequent Closings
are each referred to in this Agreement as a “Closing.”  The First Closing Date
and any Subsequent Closing Date are sometimes referred to herein as a “Closing
Date.”  The Closing at which the Maximum Amount is raised, or which is the last
Closing prior to the Outside Date, is referred to as the “Final Closing.”  The
date of the Final Closing is referred to as the “Final Closing Date.”  All
Closings shall occur on or prior to the Outside Date at the offices of Pillsbury
Winthrop Shaw Pittman, LLP, 2300 N Street, N.W., Washington, D.C. 20037, as
counsel for the Placement Agent, or remotely via the exchange of documents and
signatures.
 
2.3.           Closing Deliveries.
 
(a)           At each Closing, the Company shall deliver or cause to be
delivered to each Investor the following (the “Company Deliverables”):
 
(i)             a certificate for Shares;
 
(ii)            a Warrant;
 
(iii)           a certificate executed on behalf of the Company by its Chief
Executive Officer or its Chief Financial Officer, dated as of the applicable
Closing Date, certifying to the fulfillment of the conditions specified in
Article 5 (the “Company Officer Certificate”);
 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           a certificate executed on behalf of the Company by its secretary
dated as of the First Closing Date, certifying the resolutions adopted by the
board of directors of the Company approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the certificate of incorporation
and bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company (the “Company Secretary Certificate”).  The foregoing certificate shall
only be required to be delivered on the First Closing Date, unless any material
information contained in the certificate has changed.
 
(v)           the legal opinion of Company U.S. Counsel, in agreed form,
addressed to the Investors and the Placement Agent.
 
(vi)           the legal opinion of Company PRC Counsel, in agreed form,
addressed to the Investors and the Placement Agent.
 
(vii)          Lock Up Agreements.  The Company’s officers and directors shall
have delivered to the Placement Agent a customary “lock-up” agreement in favor
of the Placement Agent with respect to the securities of the Company owned by
them, which agreement shall have a term of one year from the First Closing.
 
(b)           At each Closing, the Company shall deliver or cause to be
delivered to the Placement Agent Placement Agent Warrants to purchase a number
of shares of Common Stock equal to 10% of the total number of Units purchased by
Investors at such Closing.
 
(c)            By the Closing, each Investor shall deliver or cause to be
delivered the agreements specified in Article 5.2(d), each duly signed by such
Investor (collectively, the “Investor Deliverables”).
 
(d)           At each Closing, the Company shall deliver to the Investors
purchasing Units at such Closing, against delivery by the Investor of its
Investment Amount, the Shares and Warrants.  At each Closing, each Investor
shall deliver or cause to be delivered to the Escrow Agent, its Investment
Amount, in United States dollars and in immediately available funds, by wire
transfer to the account designated in writing by the Company for such purpose in
accordance with the terms of the Closing Escrow Agreement.
 
2.4.           The Warrants.  The Warrants shall have the terms and conditions
and be in the form attached hereto as Exhibit E.
 
2.5.           The Registration Rights Agreement.  The Registration Rights
Agreement shall contain the terms and conditions and be in the form attached
hereto as Exhibit C.
 
 
8

--------------------------------------------------------------------------------

 
 
2.6.           Investor Representative.  Each Investor, severally and not
jointly, hereby appoints the Placement Agent (together with its permitted
successors, and in this context, the “Investor Representative”), as its true and
lawful agent and attorney-in-fact without the need for any further consent or
further action on the part of any Investor to:  (a) enter into any agreement in
connection with the transactions contemplated by this Agreement and any
transactions contemplated by the Transaction Documents, (b) accept delivery of
the Shares and the Warrants comprising the Units purchased hereunder;
(c) exercise all or any of the powers, authority and discretion conferred on
such Investor under this Agreement or any of the Transaction Documents,
(d) waive any terms and conditions of this Agreement or any of the Transaction
Documents, including, but not limited to, waive any negative or affirmative
covenants of the Company contained in any Transaction Document, (e) give and
receive notices on such Investor’s behalf and to be such Investor’s exclusive
representative with respect to any matter, suit, claim, action or proceeding
arising with respect to any transaction contemplated by this Agreement or any
Transaction Document, and the Investor Representative agrees to act as, and to
undertake the duties and responsibilities of, such agent and
attorney-in-fact.  This power of attorney is coupled with an interest and
irrevocable.  The Investor Representative shall not be liable for any action
taken or not taken by it in connection with its obligations under this
Agreement:  (i) with the consent of Investors who, as of the date of this
Agreement have subscribed for (or, if a Closing has occurred, as of the date of
the latest Closing own) more than fifty percent (50%) of the Units; or (ii) in
the absence of its own gross negligence or willful misconduct.  If the Investor
Representative shall be unable or unwilling to serve in such capacity, its
successor shall be named by those persons holding more than fifty percent (50%)
of the Units who shall serve and exercise the powers of Investor Representative
hereunder.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1.           Representations and Warranties of the Company.  Except as set
forth in:  (i) the SEC Reports, (ii) the Memorandum, or (iii) the corresponding
section of the Disclosure Schedules delivered to the Investor Representative
concurrently herewith, the Company hereby makes the following representations
and warranties as of the date hereof and as of the Closing Date to each
Investor:
 
(a)           Subsidiaries.  A true and correct organizational chart of the
Company and its Subsidiaries is included as Schedule 3.1(a).  Except as
disclosed on Schedule 3.1(a), the Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b)           There are no outstanding:  (i) securities of the Company or any
Subsidiary convertible into or exchangeable for shares of capital stock or
voting securities of any Subsidiary or (ii) options or other rights to acquire
from the Company or any Subsidiary, or other obligation of the Company or any
Subsidiary to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of any
Subsidiary (the items in clauses (i) and (ii) being referred to collectively as
the “Subsidiary Securities”).  There are no outstanding obligations of the
Company or any Subsidiary to repurchase, redeem or otherwise acquire any
outstanding Subsidiary Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Organization and Qualification.  The Company and each Subsidiary
are duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and each
Subsidiary is duly qualified to conduct its respective businesses and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.
 
(d)           Authorization; Enforcement.  The Company has the requisite
corporate and other power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company, and no further action is required by the
Company or any Subsidiary in connection therewith.  Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with its terms, will constitute the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.
 
(e)           No Conflicts.  Except as set forth on Schedule 3.1(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or a
Subsidiary is bound or affected, or (iii) result in a violation of any Legal
Requirement, order, judgment, injunction, decree or other restriction of any
United States or PRC court or Governmental Body to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)           Filings, Consents and Approvals.  Except as set forth on
Schedule 3.1(f), neither the Company nor any Subsidiary is required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any United States or PRC court or other federal,
state, local or other Governmental Body or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filings required in accordance with Section 4.5
hereof, (v) those that have been made or obtained prior to the date of this
Agreement, (vi) registrations, notices or filings required to be made in order
to comply with the currency and exchange control requirements imposed by any
Governmental Body or Legal Requirement in the PRC, if any, and (vii) other post
closing securities filings or notifications required to be made under federal or
state securities laws.
 
(g)           Issuance of the Securities.  The issuance of the Shares has been
duly authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.  The Warrants and Placement Agent Warrants have been
duly and validly authorized and upon the due exercise of the Warrants and
Placement Agent Warrants, the Warrant Shares and Placement Agent Warrant Shares
will be duly and validly issued, fully paid and non-assessable free and clear of
all Liens.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement,
the Warrants and the Placement Agent Warrants.  The Make Good Shares have been
duly authorized and, when transferred in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.
 
(h)           Capitalization.
 
(i)            Schedule 3.1(h) sets forth as of the date hereof and as of the
First Closing Date (a) the authorized capital stock of the Company; (b) the
number and class of shares of capital stock issued and outstanding; (c) the
number and class of shares of capital stock issuable pursuant to the Company’s
stock incentive plans or agreements; and (d) the number and class of shares of
capital stock issuable and reserved for issuance pursuant to securities
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company and a description of the number and rights of such
securities.
 
(ii)           Except as described on Schedule 3.1(h), all of the issued and
outstanding shares of the Company’s capital stock issued have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable state and
federal securities law and any rights of third parties.
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)           Except as described on Schedule 3.1(h), no Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents.
 
(iv)           Except as described on Schedule 3.1(h), there are no outstanding
(i) shares of capital stock or voting securities of the Company or (ii) options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of capital stock or voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of capital
stock or voting securities of the Company, or securities or rights convertible
or exchangeable into shares of capital stock or voting securities of the Company
(the items in clauses (i) and (ii) being referred to collectively as the
“Company Securities”).  Except as described on Schedule 3.1(h), there are no
outstanding obligations of the Company or any Subsidiary to repurchase, redeem
or otherwise acquire any Company Securities.
 
(v)           Except as described on Schedule 3.1(h), the issuance and sale of
the Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investors) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
(vi)           Except as described on Schedule 3.1(h), there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securities-holders
of the Company relating to the securities of the Company held by them.
 
(vii)          Except as described on Schedule 3.1(h), no Person has the right
to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.
 
(i)           SEC Reports; Financial Statements.  The Company has filed all
reports and registration statements required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Memorandum and the Schedules to this Agreement (if any), the
“Disclosure Materials”) on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company and each Subsidiary included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)           Press Releases.  The press releases (other than the industry data,
research opinion or viewpoints contained therein that are derived from third
party sources) disseminated by the Company during the twelve months preceding
the date of this Agreement, either individually or taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  To the best knowledge of the Company, the industry data,
research opinion or viewpoints derived from third party sources contained in the
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement, are derived from valid and reputable sources without
the need for consent and, either individually or taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
(k)           Material Changes.  Except as described on Schedule 3.1(k) or in
the SEC Reports, since the date of the latest audited financial statements
included within the SEC Reports, the Company and its Subsidiaries have not:
 
(i)             suffered any Material Adverse Effect;
 
(ii)            suffered any damage, destruction or loss, whether or not covered
by insurance, in an amount in excess of $500,000;
 
(iii)           granted or agreed to make any increase in the compensation
payable or to become payable by the Company or any of its Subsidiaries to any
officer or employee, except for normal raises for nonexecutive personnel made in
the ordinary course of business that are usual and normal in amount;
 
(iv)           declared, set aside or paid any dividend or made any other
distribution on or in respect of the shares of capital stock of the Company or
any of its Subsidiaries, or declared or agreed to any direct or indirect
redemption, retirement, purchase or other acquisition by the Company or any of
its Subsidiaries of such shares;
 
(v)            issued any shares of capital stock of the Company or any of its
Subsidiaries, or any warrants, rights or options thereof, or entered into any
commitment relating to the shares of capital stock of the Company or any of its
Subsidiaries;
 
 
13

--------------------------------------------------------------------------------

 
 
(vi)           adopted or proposed the adoption of any change in the Company’s
Certificate of Incorporation or Bylaws;
 
(vii)          made any change in the accounting methods or practices they
follow, whether for general financial or tax purposes, or any change in
depreciation or amortization policies or rates adopted therein, or any tax
election;
 
(viii)        sold, leased, abandoned or otherwise disposed of any real property
or any machinery, equipment or other operating property other than in the
ordinary course of their business;
 
(ix)           sold, assigned, transferred, licensed or otherwise disposed of
any of the Company’s Intellectual Property or interest thereunder or other
intangible asset except in the ordinary course of their business;
 
(x)            been involved in any dispute involving any employee which would
reasonably be expected to have a Material Adverse Effect;
 
(xi)           entered into, terminated or modified any employment, severance,
termination or similar agreement or arrangement with, or granted any bonuses (or
bonus opportunity) to, or otherwise increased the compensation of any executive
officer;
 
(xii)          entered into any material commitment or transaction (including
without limitation any borrowing or capital expenditure);
 
(xiii)         amended or modified, or waived any default under, any Material
Contract;
 
(xiv)         to the knowledge of the Company, incurred any material
liabilities, contingent or otherwise, either matured or unmatured (whether or
not required to be reflected in financial statements in accordance with GAAP,
and whether due or to become due), except for accounts payable or accrued
salaries that have been incurred by the Company since the date of the latest
audited financial statements included within the SEC Reports, in the ordinary
course of its business and consistent with the Company’s past practices;
 
(xv)          permitted or allowed any of their material property or assets to
be subjected to any Lien;
 
(xvi)         settled any claim, litigation or action, whether now pending or
hereafter made or brought;
 
 
14

--------------------------------------------------------------------------------

 
 
(xvii)        made any capital expenditure or commitment for additions to
property, plant or equipment individually in excess of $500,000, or in the
aggregate, in excess of $750,000;
 
(xviii)       paid, loaned or advanced any amount to, or sold, transferred or
leased any properties or assets to, or entered into any agreement or arrangement
with any of their Affiliates, officers, directors or stockholders or, to the
Company’s knowledge, any Affiliate or associate of any of the foregoing;
 
(xix)          made any amendment to, or terminated any agreement that, if not
so amended or terminated, would be material to the business, assets,
liabilities, operations or financial performance of the Company or any of its
Subsidiaries;
 
(xx)           compromised or settled any claims relating to taxes, any tax
audit or other tax proceeding, or filed any amended tax returns;
 
(xxi)          merged or consolidated with any other Person, or acquired a
material amount of assets of any other Person;
 
(xxii)         entered into any agreement in contemplation of the transactions
specified herein other than this Agreement and the other Transaction Documents;
or
 
(xxiii)        agreed to take any action described in this Section or which
would reasonably be expected to otherwise constitute a breach of any of the
representations or warranties contained in this Agreement or any other
Transaction Documents.
 
(l)             No Undisclosed Material Liabilities.  There are no liabilities
of the Company or any Subsidiary of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability, other than:
 
(i)             liabilities provided for in the audited consolidated balance
sheet of the Company and the Subsidiaries as of December 31, 2009 or disclosed
in the notes thereto; and
 
(ii)            other undisclosed liabilities which, individually or in the
aggregate, have not resulted in or could reasonably be expected to result in a
Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
 
(m)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as disclosed in the SEC Reports,
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.  Neither
the Company nor any Subsidiary, nor to the knowledge of the Company or any
Subsidiary, any director or officer thereof (in his or her capacity as such), is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty, except as disclosed in the Disclosure Materials.  There has not
been, and to the knowledge of the Company, there is not pending or contemplated
any investigation by the Commission involving the Company or any current or
former director or officer of the Company (in his or her capacity as such).  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(n)           Labor Relations.  Neither the Company nor any Subsidiary is a
party to or bound by any collective bargaining agreements or other agreements
with labor organizations.  Neither the Company nor any Subsidiary has violated
in any material respect any laws, regulations, orders or contract terms,
affecting the collective bargaining rights of employees, labor organizations or
any laws, regulations or orders affecting employment discrimination, equal
opportunity employment, or employees’ health, safety, welfare, wages and
hours.  No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company or any Subsidiary
which could reasonably be expected to result in a Material Adverse Effect.
 
(o)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or Governmental Body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.  The Company is in
compliance with all effective requirements of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder, that are applicable to it,
except where such noncompliance could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(p)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports and the Memorandum, except
where the failure to possess such permits could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
(the “Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.
 
 
16

--------------------------------------------------------------------------------

 
 
(q)           Title to Assets.  The Company and the Subsidiaries own, lease or
otherwise have a valid right to use, all real property that is material to their
respective businesses and good and marketable title in fee simple or the right
to use under PRC law, as the case may be, to all personal property owned by them
that is material to the business of the Company and the Subsidiaries, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(r)             Material Contracts.  Schedule 3.1(r) contains a listing and
description of all material agreements, contracts or instruments, including all
amendments thereto, to which the Company or its Subsidiaries are bound which
have not been filed as exhibits to any SEC Reports.  The Company has made
available to the Investors copies (either hard copies or via the SEC’s EDGAR
system) of the Material Contracts (as defined below).  Except as described on
Schedule 3.1(r) or the SEC Reports, neither the Company nor any of its
Subsidiaries has entered into any oral contracts which, if written, would
qualify as a Material Contract.  Each of the Material Contracts is valid and in
full force and effect, is enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity, and will continue to be so immediately following the
Closing Date.  Except for the agreements, contracts, instruments and other
exhibits filed as part of the SEC Reports or described on Schedule 3.1(r) (such
agreements, contracts or instruments, collectively, the “Material Contracts”),
neither the Company nor any of its Subsidiaries is party or subject to, or bound
by:
 
(i)             any agreements, contracts or commitments that call for
prospective fixed and/or contingent payments or expenditures by or to the
Company or any of its Subsidiaries of more than $500,000, or which is otherwise
material and not entered into in the ordinary course of business;
 
(ii)            any contract, lease or agreement involving payments in excess of
$500,000, which is not cancelable by the Company or any of its Subsidiaries, as
applicable, without penalty on not less than 60 days notice;
 
(iii)           any contract, including any distribution agreements, containing
covenants directly or explicitly limiting the freedom of the Company or any of
its Subsidiaries to compete in any line of business or with any Person or to
offer any of its products or services;
 
 
17

--------------------------------------------------------------------------------

 
 
(iv)           any material indenture, mortgage, promissory note, loan
agreement, guaranty or other agreement or commitment for the borrowing of money
or pledging or granting a security interest in any assets;
 
(v)           any employment contracts, non-competition agreements, invention
assignments, severance or other agreements with officers, directors, employees,
stockholders or consultants of the Company or any of its Subsidiaries or Persons
related to or affiliated with such Persons;
 
(vi)           any stock redemption or purchase agreements or other agreements
affecting or relating to the capital stock of the Company or any of its
Subsidiaries, including, without limitation, any agreement with any stockholder
of the Company or any of its Subsidiaries which includes, without limitation,
antidilution rights, voting arrangements or operating covenants;
 
(vii)         any pension, profit sharing, retirement, stock option or stock
ownership plans;
 
(viii)        any royalty, dividend or similar arrangement based on the revenues
or profits of the Company or any of its Subsidiaries or based on the revenues or
profits derived from any material contract;
 
(ix)           any acquisition, merger, asset purchase or other similar
agreement; or
 
(x)            any agreement under which the Company or any of its Subsidiaries
has granted any Person registration rights for securities.
 
(s)           Actions with Respect to Material Contracts.
 
(i)            Neither the Company nor any of its Subsidiaries has violated or
breached, or committed any default under, any Material Contract in any material
respect, and, to the Company’s knowledge, no other Person has violated or
breached, or committed any default under any Material Contract, except for
violations, breaches of defaults which would not have a Material Adverse Effect;
and
 
(ii)           To the Company’s knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to:  (A) result in a material violation or
breach of any of the provisions of any Material Contract, (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any Person the right to accelerate the maturity or
performance of any Material Contract or (D) give any Person the right to cancel,
terminate or modify any Material Contract, except, in each case, as would not
have a Material Adverse Effect.
 
 
18

--------------------------------------------------------------------------------

 
 
(t)            Taxes.
 
(i)            The Company and its Subsidiaries have timely and properly filed
all tax returns required to be filed by them for all years and periods (and
portions thereof) for which any such tax returns were due, except where the
failure to so file would not have a Material Adverse Effect.  All such filed tax
returns are accurate in all material respects.  The Company has timely paid all
taxes due and payable (whether or not shown on filed tax returns), except where
the failure to so pay would not have a Material Adverse Effect.  There are no
pending assessments, asserted deficiencies or claims for additional taxes that
have not been paid.  The reserves for taxes, if any, reflected in the SEC
Reports or in the Memorandum are adequate, and there are no Liens for taxes on
any property or assets of the Company and any of its Subsidiaries (other than
Liens for taxes not yet due and payable).  There have been no audits or
examinations of any tax returns by any Governmental Body, and the Company or its
Subsidiaries have not received any notice that such audit or examination is
pending or contemplated.  No claim has been made by any Governmental Body in a
jurisdiction where the Company or any of its Subsidiaries does not file tax
returns that it is or may be subject to taxation by that jurisdiction.  To the
knowledge of the Company, no state of facts exists or has existed which would
constitute grounds for the assessment of any penalty or any further tax
liability beyond that shown on the respective tax returns.  There are no
outstanding agreements or waivers extending the statutory period of limitation
for the assessment or collection of any tax.  Neither the Company nor any of its
Subsidiaries is a party to any tax-sharing agreement or similar arrangement with
any other Person.
 
(ii)           The Company has made all necessary disclosures required by
Treasury Regulation Section 1.6011-4.  The Company has not been a participant in
a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b).
 
(iii)           No payment or benefit paid or provided, or to be paid or
provided, to current or former employees, directors or other service providers
of the Company will fail to be deductible for federal income tax purposes under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”).
 
(u)           Employees.
 
(i)            The Company and its Subsidiaries are not party to any collective
bargaining agreements and, to the Company’s knowledge, there are no attempts to
organize the employees of the Company or any of its Subsidiaries.
 
(ii)            Except as set forth in the SEC Reports, the Company and its
Subsidiaries have no policy, practice, plan or program of paying severance pay
or any form of severance compensation in connection with the termination of
employment services.
 
(iii)           Each Person who performs services for the Company or any of its
Subsidiaries has been, and is, properly classified by the Company or its
Subsidiaries as an employee or an independent contractor (or its PRC
equivalent).
 
 
19

--------------------------------------------------------------------------------

 
 
(iv)           To the Company’s knowledge, no employee or advisor of the Company
or any of its Subsidiaries is or is alleged to be in violation of any term of
any employment contract, disclosure agreement, proprietary information and
inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or to be conducted
by the Company or any of its Subsidiaries or to the use of trade secrets or
proprietary information of others, and the employment of the employees of the
Company and its Subsidiaries does not subject the Company or the Company’s
stockholders to any liability.  There are neither pending nor, to the Company’s
knowledge, threatened any actions, suits, proceedings or claims, or, to the
Company’s knowledge, any basis therefor or threat thereof with respect to any
contract, agreement, covenant or obligation referred to in the preceding
sentence.
 
(v)           Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all U.S., PRC or other foreign patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights (collectively, the “Intellectual Property
Rights”) that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and the Memorandum and
which the failure to so have could, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by the Company or any Subsidiary violates or infringes upon
the rights of any Person.  Except as set forth in the SEC Reports, to the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable steps to protect the Company’s and its Subsidiaries’ rights in their
Intellectual Property Rights and confidential information (the “Confidential
Information”).  Each employee, consultant and contractor who has had access to
Confidential Information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has executed an agreement to maintain the
confidentiality of such Confidential Information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.  Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party.
 
(w)           Environmental Matters.  Except as described in Schedule 3.1(w),
neither the Company nor any Subsidiary:  (i) is in violation of any statute,
rule, regulation, decision or order of any Governmental Body relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) owns, leases, has
rights in the PRC to or operates any real property contaminated with any
substance that is subject to any Environmental Laws, (iii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or
(iv) is subject to any claim relating to any Environmental Laws, and there is no
pending or, to the Company’s knowledge, threatened investigation that might lead
to such a claim.
 
 
20

--------------------------------------------------------------------------------

 
 
(x)            Certain Fees.  Except as described in Schedule 3.1(x), no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
(y)           Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(z)            No Additional Agreements.  The Company does not have any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
(aa)          Consultation with Auditors.  The Company has consulted its
independent auditors concerning the accounting treatment of the transactions
contemplated by the Transaction Documents, and in connection therewith has
furnished such auditors complete copies of the Transaction Documents.
 
(bb)         Foreign Corrupt Practices Act.  Neither the Company nor any
Subsidiary, nor to the knowledge of the Company, any agent or other person
acting on behalf of any of the Company or any Subsidiary, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Securities, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on their behalf of which the Company is
aware) which is in violation of any Legal Requirement, or (iv) has violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder.
 
(cc)          Exemption from Registration.  Subject to the accuracy of the
Investors’ representations and warranties set forth in this Section 3, except as
required pursuant to the Registration Rights Agreement, the sale of Securities
by the Company to the Investors will not require registration under the
Securities Act.  The Company is issuing Securities in accordance with and in
reliance upon the exemption from securities registration afforded, inter alia,
by Rule 506 under Regulation D or Rule 902 under Regulation S as promulgated by
the Commission under the Securities Act.
 
 
21

--------------------------------------------------------------------------------

 
 
(dd)          No Integrated Offering.  Other than in connection with this
Offering, neither the Company, nor any of its affiliates, nor any Person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any securities or solicited any offers to buy any securities, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act which
would require the registration of any such securities under the Securities Act
or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.
 
(ee)          Brokers and Finders.  Other than as described in the Memorandum,
no Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company, any Subsidiary or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.
 
(ff)           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.
 
(gg)          Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses:  (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.
 
(hh)          Solvency.  The Company has not (a) made a general assignment for
the benefit of creditors; (b) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.
 
 
22

--------------------------------------------------------------------------------

 
 
(ii)            Related Party Transactions.  Except as set forth in the SEC
Reports or the Memorandum:  (a) none of the Company or any of its Affiliates,
officers, directors, stockholders or employees, or any Affiliate of any of such
Person, has any material interest in any property, real or personal, tangible or
intangible, including the Company’s Intellectual Property used in or pertaining
to the business of the Company, except for the normal rights of a stockholder,
or, to the knowledge of the Company, any supplier, distributor or customer of
the Company; (b) there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, employees,
Affiliates, or, to the Company’s knowledge, any Affiliate thereof; (c) to the
Company’s knowledge, no employee, officer or director of the Company or any of
its Subsidiaries has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company; (d) to the Company’s knowledge, no member of the immediate family of
any officer or director of the Company is directly or indirectly interested in
any Material Contract; and (e) there are no amounts owed (cash and stock) to
officers, directors and consultants (salary, bonuses or other forms of
compensation).
 
(jj)            OFAC.  None of the Company or any of its Subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee, Affiliate
or Person acting on behalf of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any of the
Company’s Subsidiaries, joint venture partner or other Person or entity, towards
any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other
country sanctioned by OFAC or for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.
 
(kk)          Money Laundering Laws.  The operations of each of the Company or
any of its Subsidiaries are and have been conducted at all times in compliance
with the money laundering statutes of applicable jurisdictions, the rules and
regulations thereunder of all applicable Governmental Bodies of the PRC and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Body (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any PRC court or PRC Governmental
Body or any arbitrator involving the Company and/or any Subsidiary with respect
to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
 
(ll)            Disclosure.  All disclosure provided to the Investors regarding
the Company, the Subsidiaries or their respective businesses and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement and the disclosure set forth in any diligence report or business plan
provided by the Company or any Person acting on the Company’s behalf) are true
and correct in all material aspects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
 
23

--------------------------------------------------------------------------------

 
 
(mm)        Internal Accounting and Disclosure Controls.  Except as set forth in
the SEC Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (a) transactions are executed in
accordance with management’s general or specific authorization, (b) transactions
are recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (c) access to assets
is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at quarterly intervals and appropriate action is taken with
respect to any material differences.  The Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15 under the Exchange Act)
that are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the Commission, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.
 
(nn)         Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in the SEC Reports and is not so disclosed.
 
(oo)         Sarbanes-Oxley Act of 2002.  The Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)
that are applicable to it as of the date hereof and as of the Closing
Date.  Other than as disclosed in the SEC Reports, there has been no change in
the Company’s accounting policies since inception.  Other than as disclosed in
the SEC Reports, each required form, report and document containing financial
statements that has been filed with or submitted to the Commission since January
1, 2008 was accompanied by the certifications required to be filed or submitted
by the Company’s chief executive officer and chief financial officer pursuant to
the Sarbanes-Oxley Act, and at the time of filing or submission of each such
certification, such certification was true and accurate and materially complied
with the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder.  Neither the Company nor, to the Company’s knowledge, any
representative of the Company has received or otherwise had or obtained
knowledge of any complaint, allegation, assertion or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of the Company or their respective internal accounting controls,
including any complaint, allegation, assertion or claim that the Company has
engaged in questionable accounting or auditing practices, except for (a) any
complaint, allegation, assertion or claim as has been resolved without any
resulting change to the Company’s accounting or auditing practices, procedures,
methodologies or methods of the Company or its internal accounting controls,
(b) questions regarding such matters raised and resolved in the ordinary course
in connection with the preparation and review of the Company’s financial
statements and periodic reports and (c) comments that have been raised by the
staff of the Commission.  To the Company’s knowledge, no attorney representing
the Company, whether or not employed by the Company, has reported evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company.  To the Company’s knowledge, no employee of the Company has
provided or is providing information to any law enforcement agency regarding the
commission or possible commission of any crime or the violation or possible
violation of any applicable law.
 
 
24

--------------------------------------------------------------------------------

 
 
(pp)         Representations and Warranties Relating to the PRC
Subsidiaries.  Except as described on Schedule 3.1(pp):
 
(i)            The constitutional documents of the Subsidiaries that have been
established under the laws of the PRC (the “PRC Subsidiaries”) are valid and
have been duly approved by and registered with the relevant PRC Governmental
Bodies.
 
(ii)            All material consents, approvals, authorizations or licenses
requisite under Legal Requirements of the PRC for the due and proper
establishment and operation of each PRC Subsidiary have been duly obtained from
the relevant PRC Governmental Bodies and are in full force and effect.
 
(iii)           All filings and registrations with the PRC Governmental Bodies
required in respect of each PRC Subsidiary and its capital structure and
operations including, without limitation, as required, the registration with the
PRC Ministry of Commerce or its local counterpart, the China Securities
Regulatory Commission, the State Administration of Industry and Commerce or
their respective local divisions, the State Administration of Foreign Exchange,
applicable PRC tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC Legal Requirements, except where the failure to
complete such filings and registrations does not, and would not, individually or
in the aggregate, have a Material Adverse Effect.
 
(iv)           Each PRC Subsidiary has complied with all relevant Legal
Requirements of the PRC regarding the contribution and payment of its registered
share capital, the payment schedule of which has been approved by the relevant
PRC Governmental Bodies.  All of the registered capital of each PRC Subsidiary
has been timely contributed, such contribution has been duly verified by a
certified accountant registered in the PRC and the accounting firm employing
such accountant, and the report of the certified accountant evidencing such
verification has been registered with the relevant Governmental Body.  There are
no resolutions pending to increase the registered capital of any PRC
Subsidiary.  Except as described in Schedule 3.1(pp), there are no outstanding
rights of, or commitments made by, the Company or any Subsidiary to sell any
equity interest in any PRC Subsidiary, or by any of the other shareholders of
any PRC Subsidiary to sell any equity interest in such PRC Subsidiary.  To the
extent that any direct or indirect shareholder of the Company or any of its
Subsidiaries is subject to the jurisdiction of Circular 75 issued by the PRC
State Administration of Foreign Exchange on October 21, 2005, including any
amendment, implementing rules, or official interpretation thereof or any
replacement, successor or alternative legislation having the same subject matter
thereof (collectively “Circular 75”), each such shareholder has complied in all
respects with Circular 75 and any related requirement of law, including without
limitation, the completion of any applicable foreign exchange registration,
settlement or remittance requirement therein.
 
 
25

--------------------------------------------------------------------------------

 
 
(v)           Each PRC Subsidiary has not received any letter or notice from any
relevant PRC Governmental Body notifying it of revocation of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC Governmental
Body for non-compliance with the terms thereof or with applicable PRC Legal
Requirements, or the lack of compliance or remedial actions in respect of the
activities carried out by each PRC Subsidiary, except such revocation as does
not, and would not, individually or in the aggregate, have a Material Adverse
Effect.
 
(vi)           Each PRC Subsidiary has conducted its business activities within
the permitted scope of business or has otherwise operated its business in
compliance with all relevant Legal Requirements and with all requisite licenses
and approvals granted by competent PRC Governmental Bodies other than such
non-compliance that does not, and would not, individually or in the aggregate,
have a Material Adverse Effect.
 
(vii)         As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any material part of each PRC
Subsidiary’s business which is subject to periodic renewal, the Company has no
knowledge of any reasons related to the each PRC Subsidiary for which such
requisite renewals will not be granted by the relevant PRC Governmental Bodies.
 
(viii)         With regard to employment and staff or labor, each PRC Subsidiary
has complied with all applicable Legal Requirements of the PRC in all material
respects, including without limitation, those pertaining to welfare funds,
social benefits, medical benefits, insurance, retirement benefits, pensions or
the like, other than such non-compliance that do not, and would not,
individually or in the aggregate, have a Material Adverse Effect.
 
3.2.           Representations and Warranties of the Investors.  Each Investor
hereby, for itself and for no other Investor, makes the following
representations and warranties as of the date hereof and as of the Closing Date
to the Company:
 
(a)            Organization; Authority.  If such Investor is a business entity,
such Investor is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party or
a signatory and otherwise to carry out its obligations thereunder.  The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Investor.  Each Transaction Document executed by such Investor has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           Investment Intent.  Such Investor is acquiring the Securities
issuable to it under the Transaction Documents as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof, without prejudice, however, to such Investor’s right at all times
to sell or otherwise dispose of all or any part of such Securities in compliance
with applicable federal and state securities laws.  Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Securities for any period of time.  Such
Investor is acquiring the Securities hereunder in the ordinary course of its
business.  Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to sell or to distribute any of the Securities.
 
(c)            Investor Status.  Such Investor is not a registered broker-dealer
under Section 15 of the Exchange Act.  Such Investor has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Securities.  Such Investor acknowledges that an
investment in the Securities is speculative and involves a high degree of
risk.  If such Investor is a U.S. Investor, at the time such Investor was
offered the Securities, it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) under the Securities Act, and such Investor
has completed and executed the Investor Questionnaire attached as Exhibit G to
the Memorandum.
 
(d)            General Solicitation.  Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice, meeting, or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(e)            Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
 
27

--------------------------------------------------------------------------------

 
 
(f)            Certain Trading Activities.  Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company, the Placement Agent, or any other
Person acting on behalf of the Company regarding an investment in the Company
and (2) the 30th day prior to the date of this Agreement.  Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.
 
(g)           Independent Investment Decision.  Such Investor has independently
evaluated the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision.  Such Investor has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.
 
(h)           Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.  All of the information which the Investor
has provided to the Company is true, correct and complete as of the date this
Agreement is signed, and if there should be any change in such information prior
to the Closing, the Investor will immediately provide the Company with such
information.
 
The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.           Transferability; Certificate.  (a) The Securities may only be
disposed of in compliance with state and federal securities laws.  In connection
with any transfer of the Securities other than pursuant to an effective
registration statement, to the Company, to an Affiliate of an Investor or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Certificates evidencing Securities will contain, in addition to
the legend described in Section 3.2(i) as the case may be, the following legend,
until such time as they are not required under Section 4.1(c):
 
THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge.  No notice shall be required
of such pledge.  At the appropriate Investor’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.  Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this
Section 4.1(b) and be subject to the restrictions on transfer set forth in
Section 4.1(a).
 
 
29

--------------------------------------------------------------------------------

 
 
(c)           Certificates evidencing Securities shall not contain any legend
(including the legend set forth in Section 4.1(b)):  (i) while a registration
statement (including the Registration Statement) covering such Securities is
then effective, or (ii) following a sale or transfer of such Securities pursuant
to Rule 144 (assuming the transferee is not an Affiliate of the Company), or
(iii) while such Securities are eligible for sale by the selling Investor
without volume restrictions under Rule 144.  The Company agrees that following
the Effective Date or such other time as legends are no longer required to be
set forth on certificates representing Securities under this Section 4.1(c), it
will, no longer than three Trading Days following the delivery by an Investor to
the Company or the Transfer Agent of a certificate representing such Securities
containing a restrictive legend, deliver or instruct the Transfer Agent to
deliver to such Investor, Securities which are free of all restrictive and other
legends.  If the Company is then eligible, certificates for Securities subject
to legend removal hereunder shall be transmitted by the Transfer Agent to an
Investor by crediting the prime brokerage account of such Investor with the
Depository Trust Company System as directed by such Investor.  If an Investor
shall make a sale or transfer of Securities either (x) pursuant to Rule 144 or
(y) pursuant to a registration statement and in each case shall have delivered
to the Company or the Company’s transfer agent the certificate representing the
applicable Securities containing a restrictive legend which are the subject of
such sale or transfer and a representation letter in customary form (the date of
such sale or transfer and Securities delivery being the “Securities Delivery
Date”) and (1) the Company shall fail to deliver or cause to be delivered to
such Investor a certificate representing such Securities that is free from all
restrictive or other legends by the third Trading Day following the Securities
Delivery Date and (2) following such third Trading Day after the Securities
Delivery Date and prior to the time such Securities are received free from
restrictive legends, the Investor, or any third party on behalf of such
Investor, purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such
Securities (a “Buy-In”), then, in addition to any other rights available to the
Investor under the Transaction Documents and applicable law, the Company shall
pay in cash to the Investor (for costs incurred either directly by such Investor
or on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceed the proceeds received by such Investor as a result of the sale to
which such Buy-In relates.  The Investor shall provide the Company written
notice indicating the amounts payable to the Investor in respect of the
Buy-In.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.
 
4.2.           Furnishing of Information.  As long as any Investor or any
transferee owns any Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.  As long as any Investor owns Securities, if the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under
Rule 144.  The Company further covenants that it will take such further action
as any holder of Securities may reasonably request, all to the extent required
from time to time to enable such Person to sell the Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.
 
 
30

--------------------------------------------------------------------------------

 
 
4.3.           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Securities to the Investors.
 
4.4.           Subsequent Registrations.  Other than pursuant to the
Registration Rights Agreement and as set forth on Schedule 4.4, prior to the
first to occur of (a) the Effective Date of a Registration Statement resulting
in all Registrable Securities (as defined in the Registration Rights Agreement)
being registered for resale pursuant to one or more effective Registration
Statements or (b) such time as all Registrable Securities may be sold by the
Investors without volume restrictions pursuant to Rule 144, the Company may not
file any registration statement (other than on Form S-8) with the Commission
with respect to any securities of the Company.
 
4.5.           Securities Laws Disclosure; Publicity.  By (i) 9:30 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue a press release, disclosing the transactions contemplated by the
Transaction Documents and the Closing and by (ii) 5:30 p.m. (New York time) on
the Trading Day following the Closing Date, the Company will file a Current
Report on Form 8-K, disclosing the material terms of the Transaction Documents
(and attach as exhibits thereto all existing Transaction Documents) and the
Closing.  The Company covenants that following such disclosure, the Investors
shall no longer be in possession of any material, non-public information with
respect to the Company or any Subsidiary.  In addition, the Company will make
such other filings and notices in the manner and time required by the Commission
and the Trading Market on which the Common Stock is listed.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission (other than
the Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Investor, except to the extent such disclosure is required by
law or Trading Market regulations.
 
4.6.           Pre-emptive Rights.  Until the expiration of the 12-month period
following the Effective Date, the Investors shall have the right to purchase in
any other equity or equity-linked offering conducted by the Company during such
period that amount of securities, which are the subject of such offering, as
will preserve such Investor’s percentage ownership of the Company as such
Investor has upon completion of the Final Closing under this Agreement.  Any
such purchase shall be on the same terms and subject to the same limitations as
are included in the Offering.  The Company shall provide Investors with not less
than 20-days’ notice of such Offering.
 
 
31

--------------------------------------------------------------------------------

 
 
4.7.           Indemnification of Investors.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold the Investors, the Investor Representative, and their respective directors,
officers, shareholders, partners, members, affiliates, employees and agents
(each, an “Investor Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation in respect thereof (collectively, “Losses”) that
any such Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by any of the Company in any Transaction
Document.  In addition to the indemnity contained herein, the Company will
reimburse each Investor Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are
incurred.  Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 4.7 shall be the
same as those set forth in Section 5 of the Registration Rights Agreement.
 
4.8.           Non-Public Information.  The Company covenants and agrees that,
except as specifically contemplated by the Transaction Documents, neither it nor
any other Person acting on its behalf will provide any Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Investor shall have executed a
written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
4.9.           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Securities hereunder to support capital expenditures, provide
capital for acquisition opportunities and for working capital, and not for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables and accrued expenses in the ordinary course of the Company’s business
and consistent with prior practices), or to redeem any Common Stock or Common
Stock Equivalents.
 
4.10.         Make Good Shares.
 
(a)           The Make Good Pledgor agrees that in the event that (i) the net
revenue of the Company reported for the existing business segments (excluding
any future acquisitions) in the Annual Report of the Company on Form 10-K (or
such other form appropriate for such purpose as promulgated by the Commission)
for the fiscal year ending December 31, 2011, as filed with the Commission (the
“2011 Annual Report”), is less than $81,300,000 for the fiscal year ending
December 31, 2011 (the “2011 Guaranteed Amount”) or (ii) the net revenue of the
Company reported for the existing business segments (excluding any future
acquisitions) in the Annual Report of the Company on Form 10-K (or such other
form appropriate for such purpose as promulgated by the Commission) for the
fiscal year ending December 31, 2012, as filed with the Commission (the “2012
Annual Report”), is less than $102,000,000 for the fiscal year ending December
31, 2012 (the “2012 Guaranteed Amount”), then in either case, the Make Good
Escrow Agent (on behalf of the Make Good Pledgor) will, without any further
action on the part of the Investors, transfer a number of Make Good Shares (as
calculated below) to the Investors on a pro-rata basis (determined by dividing
each Investor’s Investment Amount by the aggregate of all Investment Amounts
delivered to the Company by the Investors hereunder) as specified in Exhibit A
to this Agreement for no consideration other than payment of their respective
Investment Amount paid to the Company at Closing.  If the net revenue of the
Company for the existing business segments (excluding any future acquisitions)
for the fiscal year ended December 31, 2011 equals or exceeds the 2011
Guaranteed Amount, then 50% of the Make Good Shares will be released back to the
Make Good Pledgor.  The “Make Good Shares” means 500,000 shares of Common Stock
owned by the Make Good Pledgor.  The number of Make Good Shares transferable to
Investors shall be calculated as follows:
 
 
32

--------------------------------------------------------------------------------

 
 
(i)           For the fiscal year ending December 31, 2011, the number of Make
Good Shares transferable to Investors shall be equal to (A) the 2011 Guaranteed
Amount less the actual net revenues of the Company for the existing business
segments (excluding any future acquisitions) as reflected in the 2011 Annual
Report, divided by (B) the 2011 Guaranteed Amount multiplied by the aggregate
number of Make Good Shares; and
 
(ii)           For the fiscal year ending December 31, 2012, the number of Make
Good Shares transferable to Investors shall be equal to (A) the 2012 Guaranteed
Amount less the actual net revenues of the Company for the existing business
segments (excluding any future acquisitions) as reflected in the 2012 Annual
Report, divided by (B) the 2012 Guaranteed Amount multiplied by the aggregate
number of remaining Make Good Shares that have not been released to the Make
Good Pledgor or transferred to the Investors.
 
If the net revenue of the Company for the existing business segments (excluding
any future acquisitions) for the fiscal year ended December 31, 2012 equals or
exceeds the 2012 Guaranteed Amount, then the remaining Make Good Shares not
previously released to the Make Good Pledgor or transferred to the Investors
will be released back to the Make Good Pledgor.
 
(b)           Any required transfer of the Make Good Shares under this Section
shall be made to the Investors or the Make Good Pledgor, as applicable, within
20 calendar days after the date on which the 2012 Annual Report or 2012 Annual
Report, as applicable, is filed with the Commission and otherwise in accordance
with the Make Good Escrow Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing or anything else to the contrary
herein, for purposes of determining whether or not the 2011 Guaranteed Amount or
the 2012 Guaranteed Amount, as applicable, has been met, the Company may
disregard any compensation charge or expense required to be recognized by the
Company under GAAP resulting from the release of the Make Good Shares to the
Make Good Pledgor if and to the extent such charge or expense is specified in
the Company’s financial statements for the relevant year, as filed with the
Commission.  In determining whether the Company has achieved the 2011 Guaranteed
Amount or the 2012 Guaranteed Amount, as applicable, any liquidated damages
payable pursuant to the Transaction Documents shall not be included as expenses
of the Company.
 
(d)           The Company and the Make Good Pledgor shall notify the Investors
as soon as the Make Good Shares have been deposited with the Make Good Escrow
Agent.  Each of the Company and the Make Good Pledgor covenants and agrees that
upon any transfer of Make Good Shares to the Investors in accordance with the
Make Good Escrow Agreement, the Company and the Make Good Pledgor shall promptly
instruct its transfer agent to reissue such Make Good Shares in the applicable
Investor’s name and deliver the same as directed by such Investor.
 
(e)           The Investors hereby appoint the Investor Representative to act on
their collective behalf with respect to all matters related to the Make Good
Shares within the scope of this Section 4.10 and the Make Good Escrow Agreement,
and the Investor Representative hereby accepts such appointment.  All decisions
of the Investor Representative with respect to the subject matter of this
Section 4.10 shall be binding on the Investors absent fraud or willful
misconduct.
 
(f)            If any term or provision of this Section 4.10 contradicts or
conflicts with any term or provision of the Make Good Escrow Agreement, the
terms of the Make Good Escrow Agreement shall control.
 
(g)           In connection with the foregoing, the Make Good Pledgor agrees
that within five (5) Trading Days following the Closing, the Make Good Pledgor
will deposit 500,000 shares of Common Stock into escrow in accordance with the
Make Good Escrow Agreement.
 
(h)           The Company agrees that any Make Good Shares to be issued to the
Investors will be properly treated for United States tax purposes as
constituting a non-taxable purchase price adjustment within the meaning of U.S.
Treasury Regulation Section 1.305-1(c) and, accordingly, the Company shall
effect all applicable tax reporting and all withholding tax determinations on a
basis consistent with such non-taxable purchase price adjustment treatment.
 
(i)            If the Company shall at any time after the date hereof
(A) declare and pay a dividend or make a distribution on Common Stock, or
(B) subdivide or split the outstanding shares of Common Stock into a greater
number of shares, or (C) combine or reclassify the outstanding shares of Common
Stock into a smaller number of shares, or (D) make any other similar changes to
its share capital (each of (A), (B), (C) and (D), a “Share Adjustment Event”),
the Investors shall be entitled to receive the proportionately adjusted number
of Make Good Shares and all dividends and other distributions made on the Make
Good Shares that the Investors would have received had the Investors received
such Make Good Shares at their applicable Closing.
 
 
34

--------------------------------------------------------------------------------

 
 
4.11.         Post-Closing Covenants.
 
(a)           Government Approvals.  The Company agrees to use its commercially
reasonable best efforts to obtain or cause its subsidiaries, affiliates and
third party to obtain all requisite licenses and approvals granted by competent
PRC Governmental Bodies for each PRC Subsidiary to conduct its business
activities.
 
(b)           Deposit of Make Good Shares.  Within five (5) Trading Days after
the Closing, the Make Good Pledgor shall have deposited 500,000 shares of Common
Stock (which shall be equitably adjusted for any stock splits, stock
combinations, stock dividends or similar transactions) into escrow in accordance
with the Make Good Escrow Agreement along with bank signature stamped stock
powers executed in blank (or such other signed instrument of transfer acceptable
to the Company’s transfer agent).
 
(c)           Trust Arrangements.  Within twenty eight (28) days after the
Closing, the Company will take such action as may be required by the Investor
Representative to modify certain trust arrangements that were entered into among
significant stockholders of record of the Company and/or its Subsidiaries and
the beneficial owners of such record interests, to the satisfaction of the
Investor Representative.
 
(d)           By-laws.  Within sixty (60) days of the Closing Date The Company
will amend its by-laws to be in compliance with the listing standards of NASDAQ
or NYSE Amex, or such other national exchange as the Company’s securities are
listed or quoted on, or any other applicable laws or regulations.  Prior to
adoption, such by-laws will be subject to review and approval by the Investor
Representative, which approval will not be unreasonably withheld, conditioned or
delayed.
 
(e)            Chief Financial Officer.  The Company will use its best efforts
to hire an English-speaking Chief Financial Officer with U.S. GAAP experience
within 120 days of the First Closing Date.
 
(f)            Investor Relations.  The Company shall set aside $240,000 of the
proceeds of the Offering in an escrow account for the purpose of paying expenses
for investor relations activities and in connection therewith will retain the
services of a nationally recognized investor relations firm within 120 days from
any Final Closing Date under this Agreement.
 
(g)           Listing of Common Stock.  The Company agrees, (i) to use its best
efforts to cause the listing of its Common Stock, including the Shares, for
trading on a National Exchange within 180 days of the First Closing Date,
(ii) to take all action reasonably necessary to continue the present trading of
its Common Stock on a Trading Market, and (iii) to comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of any Trading Market on which shares of its Common Stock are
listed and/or traded.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1.           Conditions Precedent to the Obligations of the Investors to
Purchase Securities.  The obligation of the Investors to acquire Securities at
the Closing is subject to the satisfaction or waiver by the Investor
Representative, at or before the Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Company or the Subsidiaries;
 
(e)           Company Agreements.  The Company shall have delivered:
 
(i)            This Agreement, duly executed by the Company;
 
(ii)           The Closing Escrow Agreement, duly executed by the Company and
the Escrow Agent;
 
(iii)           The Make Good Escrow Agreement, duly executed by the all parties
thereto (other than the Placement Agent) and
 
(iv)           The Registration Rights Agreement, duly executed by the Company.
 
(f)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.3(a);
 
 
36

--------------------------------------------------------------------------------

 
 
(g)           Approvals.  The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect;
 
(h)           Stop Orders.  No stop order or suspension of trading shall have
been imposed by the Commission or any other governmental or regulatory body
having jurisdiction over the Company or the market(s) where the Common Stock is
listed or quoted, with respect to public trading in the Common Stock; and
 
(i)            Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
5.2.           Conditions Precedent to the Obligations of the Company to Sell
Securities.  The obligation of the Company to sell Securities at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
 
(b)           Performance.  Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Investor Deliverables.  Each Investor shall have delivered this
Agreement and the Registration Rights Agreement, each duly executed by such
Investor and a completed Selling Holder Questionnaire (as defined in the
Registration Rights Agreement).  Each U.S. Investor shall have delivered a duly
completed Investor Questionnaire in the form attached as Exhibit G to the
Memorandum.
 
(e)           Minimum Amount.  The Minimum Amount shall have been raised; and
 
(f)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
MISCELLANEOUS
 
6.1.           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities.
 
6.2.           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
6.3.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via (i) facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section or
(ii) electronic mail (i.e., Email) prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via (i) facsimile at the facsimile number
specified in this Section or (ii) electronic mail (i.e., Email) on a day that is
not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, or (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given, if sent by any means
other than facsimile or Email transmission.  The address for such notices and
communications shall be as follows:
 
If to the Company:
U.S. China Mining Group, Inc.
17890 Castleton Street, Suite 112
City of Industry, CA  91748
Facsimile: 626-965-0080
Attn.:  Mr. Hongwen Li
   
With a copy to:
McKenna Long & Aldridge LLP
303 Peachtree Street, NE, Suite 5300
Atlanta, GA  30308
Facsimile:  404-527-8890
Attn.:  Thomas Wardell, Esq.

 
 
38

--------------------------------------------------------------------------------

 
 
If to the Investor
Representative:
Euro Pacific Capital, Inc.
88 Post Road West, 3rd Floor
Westport, CT 06880
Attention:  Mr. Thomas Tan
Facsimile:  (203) 662-9771
   
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
2300 N Street NW
Washington, D.C. 20037
Facsimile:  202-663-8007
Attn.:  Louis A. Bevilacqua, Esq.

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4.           Amendments; Waivers.  No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Investor Representative or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought (and
if such party is the Investors, then by the Investor Representative).  No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
6.5.           Termination.  This Agreement may be terminated prior to Closing:
 
(a)            by written agreement of the Investor Representative and the
Company, a copy of which shall be provided to the Escrow Agent; and
 
(b)           by the Company or an Investor (as to itself but no other Investor)
upon written notice to the other, with a copy to the Escrow Agent, if the
Closing shall not have taken place by 6:30 p.m. Eastern time within the time
period set forth in the Memorandum; provided, that the right to terminate this
Agreement under this Section 6.5(b) shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
 
In the event of a termination pursuant to Section 6.5(a) or 6.5(b), each
Investor shall have the right to a return of up to its entire Investment Amount
deposited with the Escrow Agent pursuant to Section 2.3(c), without interest or
deduction.  The Company covenants and agrees to cooperate with such Investor in
obtaining the return of its Investment Amount, and shall not communicate any
instructions to the contrary to the Escrow Agent.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors.  Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 
 
39

--------------------------------------------------------------------------------

 
 
6.6.           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
6.7.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors.  Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Securities, provided such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Investors.”
 
6.8.           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7 (as to each
Investor Party).  Notwithstanding the foregoing, the Investor Representative may
rely on the representations and warranties of the Company and the Investors set
forth in this Agreement and is an intended third party beneficiary of this
Agreement and shall have all of the rights of an “Investor” under this
Agreement.
 
6.9.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
 
40

--------------------------------------------------------------------------------

 
 
6.10.         Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities for 18 months following the Closing Date.
 
6.11.         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or e-mail transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
e-mail signature page were an original thereof.
 
6.12.         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13.         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
6.14.         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.  If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
 
41

--------------------------------------------------------------------------------

 
 
6.15.         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.16.         Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.17.         Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
 
42

--------------------------------------------------------------------------------

 
 
6.18.         Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[Signature Page Follows]
 
 
 
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
COMPANY:
     
U.S. CHINA MINING GROUP, INC.
             
By:
 
     
Name:  Hongwen Li
     
Title:    Chief Executive Officer
   
 
         
Solely with respect to Section 4.10 herein:
     
MAKE GOOD PLEDGOR
                   
Yue Guoqing
               
INVESTORS:
     
The Investors executing the Signature Page in the form attached hereto as
Annex A and delivering the same to the Company or its agents shall be deemed to
have executed this Agreement and agreed to the terms hereof.
     
Solely with respect to Sections 2.6, 5.1, 6.4, 6.5(a) and 6.8 herein:
     
INVESTOR REPRESENTATIVE
     
EURO PACIFIC CAPITAL, INC.
     
By:
       
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Annex A
 
Securities Purchase Agreement
Investor Counterpart Signature Page
 
The undersigned, desiring to:  (i) enter into this Securities Purchase
Agreement, dated as of _____________, 2010 (the “Agreement”), between the
undersigned, U.S. China Mining Group, Inc., a Nevada corporation (the
“Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned and (ii) purchase the securities of the Company
appearing below, hereby agrees to purchase such securities from the Company as
of the Closing and further agrees to join the Agreement as a party thereto, with
all the rights and privileges appertaining thereto, and to be bound in all
respects by the terms and conditions thereof.
 
IN WITNESS WHEREOF, the undersigned has executed the Agreement as of
________________ ___, 2010.
 

 
Name and Address, Fax No. and Social Security No./EIN of Investor:
             
Fax No.:
   
Soc. Sec. No./EIN: 
   
If a partnership, corporation, trust or other business entity:
     
By:
      Name:  
Title:
 
 
 
If an individual:
     
Signature:
       
Investment Amount: 
       
Amount of Units to be
Purchased: 
 

 
 


Account Registration Type (check one)
o Individual Account
 
o Joint Account
 
o Individual Retirement Account
 
o Corporation/Partnership/Other
 
o Trust

 
Annex A
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SCHEDULE OF INVESTORS
 
Name
Investment
Amount
Number
of Shares
Number of Shares
Subject to
Warrants
TASLIMI, MEHRAN M
 $          700,000
175,000
87,500
TASLIMI, SHIDAN
 $          700,000
175,000
87,500
RAVENEL III, BRUCE WALKER
 $          400,000
100,000
50,000
DAYBREAK SPECIAL SITUATIONS MASTER FUND
 $          300,000
75,000
37,500
POTAPCHUK, RICHARD
 $          300,000
75,000
37,500
MMH GROUP LLC
 $          200,000
50,000
25,000
WELSH, KERRY LEE & HELEN
 $          200,000
50,000
25,000
GUAGLIARDO, LARRY
 $          200,000
50,000
25,000
FELDMAN, GEORGE
 $          180,000
45,000
22,500
SCHIFF, PETER D
 $          160,000
40,000
20,000
RICHARDS, ELIZABETH
 $          150,000
37,500
18,750
WEAVER, TIMOTHY M
 $          150,000
37,500
18,750
LEARY, LAWRENCE
 $          150,000
37,500
18,750
COLTRIN, JOANNE & ANDRE
 $          110,000
27,500
13,750
NASS, ROLLOVER IRA FBO KENNETH HENRY
 $          110,000
27,500
13,750
DOMINGUEZ TRUST
 $          110,000
27,500
13,750
NOBLES, VADA
 $          100,000
25,000
12,500
NEIBERG, MARY
 $          100,000
25,000
12,500
POM INVESTMENTS LLC
 $          100,000
25,000
12,500
HEIMANN LIVING TR, ROBERT K
 $          100,000
25,000
12,500

 
 
A-1

--------------------------------------------------------------------------------

 
 
MCINTYRE TRUST, ROD
 $          100,000
25,000
12,500
VDHF HOLDING CO
 $          100,000
25,000
12,500
SUTER FAMILY TRUST
 $          100,000
25,000
12,500
REISNER ROLLOVER IRA, FBO JEFFREY
 $          100,000
25,000
12,500
RICE ROLLOVER IRA, FBO MARSHALL CARL
 $          100,000
25,000
12,500
LADNER ROLLOVER IRA,  FBO THOMAS AARON
 $          100,000
25,000
12,500
VAL EYE CARE MED GRP FBO STAFF
 $          100,000
25,000
12,500
KK SWOGGER ASSET MANAGEMENT
 $          100,000
25,000
12,500
FRIESEN, WALTER
 $          100,000
25,000
12,500
TAMBORELLO ROLLOVER IRA, FBO JAMES A
 $          100,000
25,000
12,500
WAHL IRA, FBO HOWARD W
 $          100,000
25,000
12,500
KIRK, PATRICK & GLORIA
 $          100,000
25,000
12,500
PARKER, RUSSELL
 $          100,000
25,000
12,500
BACOLINI, VINCE
 $          100,000
25,000
12,500
COOPER, CAROL IMBT
 $          100,000
25,000
12,500
MCPHERSON, J MARK
 $          100,000
25,000
12,500
STEFANIK REVOCABLE TRUST, AMY J
 $          100,000
25,000
12,500
DREYER JR, JAMES D
 $          100,000
25,000
12,500
DREW & RASKIN P/S PLAN
 $             80,000
20,000
10,000
BRADBURY IRRVOC TR, JOSH D
 $             80,000
20,000
10,000
BRADBURY JR IRREV TRUST, JOSH D
 $             80,000
20,000
10,000

 
 
A-2

--------------------------------------------------------------------------------

 
 
BRADBURY REVOCABLE TRUST
 $             80,000
20,000
10,000
BACON TRUST, JAMES V
 $             80,000
20,000
10,000
BROWN SEP IRA,  FBO JAMES CURTIS
 $             80,000
20,000
10,000
CREWS SEP IRA, FBO TERRY ALAN
 $             80,000
20,000
10,000
MEISTER NON-EXEMPT MARITAL TR
 $             80,000
20,000
10,000
MATULA FAMILY LP CLASS 2 A PARTNERSHIP
 $             80,000
20,000
10,000
LUNDBERG ROLLOVER IRA, FBO GERSHOM
 $             80,000
20,000
10,000
JACKSON IRA, FBO ROYCE V
 $             75,000
18,750
9,375
CATHRO TRUST, ROBERT E
 $             75,000
18,750
9,375
HANNON, TODD A & MICHELLE L
 $             72,000
18,000
9,000
FRANKLIN FAMILY TRUST, BRUCE A
 $             70,000
17,500
8,750
EVERETT, BLAKE & LISA
 $             70,000
17,500
8,750
SCULLY, MICHAEL
 $             70,000
17,500
8,750
SIMONS, EDGAR
 $             70,000
17,500
8,750
ZINK ROLLOVER IRA,  FBO PAUL HARPER
 $             60,000
15,000
7,500
LUTTER ROTH IRA, FBO JAMES ALLEN
 $             60,000
15,000
7,500
ADVANCED DERMATOLOGY ASSOC 401K
 $             60,000
15,000
7,500
KASSIN, MARC
 $             60,000
15,000
7,500
GALUZ JT LIVING TST, ALEXANDER & YANA
 $             60,000
15,000
7,500
MAY, FRANCIS BRENT & JONEITA JEAN
 $             58,000
14,500
7,250

 
 
A-3

--------------------------------------------------------------------------------

 
 
BUKAMIER FAMILY TRUST
 $             50,000
12,500
6,250
DRELICK IRA,  FBO STANLEY J
 $             50,000
12,500
6,250
CLAUSSEN TRUST
 $             50,000
12,500
6,250
JOHNSON REV TRST, DOUGLAS WILLIAM
 $             50,000
12,500
6,250
FINEGOLD REVOCABL, JACK & TAMI
 $             50,000
12,500
6,250
MUNRO, PAMELA HARRINGTON
 $             50,000
12,500
6,250
MULLEN SEPERATE PRPRTY TR, PATRICK
 $             50,000
12,500
6,250
POINT AUX CHENES LLC
 $             50,000
12,500
6,250
BRABENAC, CHARLES
 $             50,000
12,500
6,250
SHEAHAN, JAMES A & MELODY K
 $             50,000
12,500
6,250
ARCHIBALD, JEFF
 $             50,000
12,500
6,250
MARK R MITCHELL MD A MEDICAL CORP DBPP
 $             50,000
12,500
6,250
AMERMAN, MATTHEW C  CARRIE
 $             50,000
12,500
6,250
PETERSON, TINA C & HENDRIKUS M SCHRAVEN
 $             50,000
12,500
6,250
EARL, BENJAMIN R & JONEE D
 $             50,000
12,500
6,250
LONG, CAROLYN R
 $             50,000
12,500
6,250
SULLIVAN, CHARLES & CAROL
 $             50,000
12,500
6,250
CLEARPATH LLC
 $             50,000
12,500
6,250
WARD, CLIFF
 $             50,000
12,500
6,250
MCNAMEE, COREY SHANNON
 $             50,000
12,500
6,250
CLARK JR, DONALD GIRARD & DEBRA L
 $             50,000
12,500
6,250

 
 
A-4

--------------------------------------------------------------------------------

 
 
SCHAIRER JR, HENRY LOUIS
 $             50,000
12,500
6,250
EDWARDS, JONATHAN & VIRGINIA C ADAMS
 $             50,000
12,500
6,250
MCCARTHY, JOSEPH & MIKI
 $             50,000
12,500
6,250
SCOTT, KENT & LAURA
 $             50,000
12,500
6,250
O'NEILL, KEVIN P & SUZANNE ODELL
 $             50,000
12,500
6,250
MCHUGH, LAURA D
 $             50,000
12,500
6,250
LARSON FAMILY 2006 TRUST
 $             50,000
12,500
6,250
ALLSTATES DRYWALL INC EE S T
 $             50,000
12,500
6,250
MARTIN, MITCHELL & DEBORAH
 $             50,000
12,500
6,250
MONA ROLLOVER IRA, FBO GERALD
 $             50,000
12,500
6,250
TUMKO, OLEKSANDR & OKSANA
 $             50,000
12,500
6,250
DIPAOLO WORTHINGTON FAMILY TRUST
 $             50,000
12,500
6,250
SPADY, ROBERT NEAL & LINDA
 $             50,000
12,500
6,250
BASLER LIVING TRUST, SARAH J
 $             50,000
12,500
6,250
OLSON FAMILY TRUST
 $             50,000
12,500
6,250
CRANE TRUST, TIMOTHY R
 $             50,000
12,500
6,250
BRADLEY ANESTHESIOLOGY PSP
 $             50,000
12,500
6,250
KLEPPEN, ART & KIMBERLY
 $             50,000
12,500
6,250
BROWNE IRA,  FBO PAT
 $             50,000
12,500
6,250
WALKER ROLLOVER IRA,  FBO RUSSELL B
 $             50,000
12,500
6,250
GROFF LIVING TRUST
 $             50,000
12,500
6,250
YANO LOVING TRUST
 $             50,000
12,500
6,250

 
 
A-5

--------------------------------------------------------------------------------

 
 
LARSON, DAVID W & JENNIFER L
 $             50,000
12,500
6,250
SPIELMAN AND ELKIN REV TR
 $             50,000
12,500
6,250
BARNEY REV TR, GERALD AND BEVERLY
 $             50,000
12,500
6,250
BRUNZLICK MEDICAL SERVICES INC
 $             50,000
12,500
6,250
HUNTSINGER IRA, BDA NSPS BERT JUDE
 $             50,000
12,500
6,250
SPOLUM IRA, FBO DIANE D
 $             50,000
12,500
6,250
MIGAS IRA, FBO MARYANN
 $             50,000
12,500
6,250
EDSON ROLLOVER IRA, FBO RALPH DALE
 $             50,000
12,500
6,250
HARMS ROLLOVER IRA, FBO STEVEN PAUL
 $             50,000
12,500
6,250
MADARAZ IRA, FBO GEORGE
 $             50,000
12,500
6,250
FOSS REV TR, ROBERT T & MARGARET
 $             50,000
12,500
6,250
MACCABEE TRUST
 $             50,000
12,500
6,250
CYR, WILLIAM J
 $             50,000
12,500
6,250
BUCKTHORN LLC
 $             50,000
12,500
6,250
BENSON LIVING TRUST, NANCY L
 $             50,000
12,500
6,250
SANDERS FAM TR REV TR, GAYLE M & DEBORAH
 $             50,000
12,500
6,250
KINZUA INVESTMENT CLUB
 $             50,000
12,500
6,250
GLASER JR ROLLOVER IRA, FBO DONALD T
 $             50,000
12,500
6,250
 SCULLY, DAVID ALAN
 $             50,000
12,500
6,250
NASS, IRA FBO TIMOTHY
 $             50,000
12,500
6,250
FOREMAN TRUST, DEBORAH D
 $             50,000
12,500
6,250

 
 
A-6

--------------------------------------------------------------------------------

 
 
FRED HARPER LLC
 $             50,000
12,500
6,250
HEINKING, MARY
 $             50,000
12,500
6,250
DUNKUM III IRA,  FBO WILLIS
 $             50,000
12,500
6,250
KESSLER, CYNTHIA & JAMES
 $             50,000
12,500
6,250
MOHR TRUST, EDWARD CHARLES
 $             50,000
12,500
6,250
QMI FERTILIZER & GRAIN INC
 $             50,000
12,500
6,250
BISHOP, ROBERT L  TOD FRANCINE
 $             50,000
12,500
6,250
ELLIS IRA - BDA NSPS BARBARA
 $             50,000
12,500
6,250
NAHUM, ANTHONY
 $             50,000
12,500
6,250
SORGE JR IRA, FBO PAUL E
 $             50,000
12,500
6,250
KARAMAOUN, NICOLAS
 $             50,000
12,500
6,250
SCHEIN VENTURES LLC
 $             50,000
12,500
6,250
ROZOV, YADIN
 $             50,000
12,500
6,250
HEARST, BARBARA
 $             50,000
12,500
6,250
LEWIS DECL OF TRUST, CINDY J
 $             50,000
12,500
6,250
CARDILE SR, FRANK
 $             50,000
12,500
6,250
GARY MARDER DO TR ALLERGY DERMATOLOGY & SKIN INC
 $             50,000
12,500
6,250
GRIFFIN UTMA OH, DANIEL J
 $             50,000
12,500
6,250
GRIFFIN UTMA OH, MICHELLE E
 $             50,000
12,500
6,250
GRIFFIN, JULIA L
 $             50,000
12,500
6,250
SCHWARTZ, MIRIAM
 $             50,000
12,500
6,250
MUELLER, SCOTT
 $             50,000
12,500
6,250
GRIFFIN, SCOTT R
 $             50,000
12,500
6,250
SMITH, STEVE
 $             50,000
12,500
6,250

 
 
A-7

--------------------------------------------------------------------------------

 
 
KLOECKNER, DARREL LEE
 $             50,000
12,500
6,250
STEPHEN P MCCARRON P C PFT SHRING PL
 $             50,000
12,500
6,250
RAWLINGS, JASON L & LEANNE K
 $             50,000
12,500
6,250
HSIAO, CHIN
 $             50,000
12,500
6,250
FRIED FAMILY TRUST
 $             50,000
12,500
6,250
THIARA FAMILY TRUST
 $             50,000
12,500
6,250
BELASCO, CHARLOTTE J
 $             50,000
12,500
6,250
KERENYI, JUSTIN
 $             50,000
12,500
6,250
OSTERHAUS REV TR, MARK A
 $             50,000
12,500
6,250
SCHORTMANN, PETER & SUSAN
 $             50,000
12,500
6,250
ANTHONY III, RICHARD P & KIMBERLY J
 $             50,000
12,500
6,250
GHAI, VIVEK
 $             50,000
12,500
6,250
KIENE, HEIDI W & KEVIN
 $             40,000
10,000
5,000
SCOTT R LENNES IRA LLC
 $             40,000
10,000
5,000
WILEY FAMILY LIVING TRUST
 $             40,000
10,000
5,000
MOORE, RICHARD
 $             40,000
10,000
5,000
CARROLL, TIMOTHY
 $             40,000
10,000
5,000
KEALY REVOCABLE TRUST, JOHN T
 $             40,000
10,000
5,000
GLEASON, KENNETH RAY
 $             40,000
10,000
5,000
GLEASON, RANDELL SCOTT & MICHELE LEE
 $             40,000
10,000
5,000
BIZ, TONY &  JEANNE C LIM
 $             40,000
10,000
5,000
BEESON, CURTIS ANDREW & BRENDA BATENBURG
 $             40,000
10,000
5,000

 
 
A-8

--------------------------------------------------------------------------------

 
 
ABRAMS PENSION PLAN 1, JACK
 $             40,000
10,000
5,000
GADOL DMD PSP
 $             40,000
10,000
5,000
SURERUS IRA, FBO GERARD
 $             40,000
10,000
5,000

 
 
 
 
 
 
 
 
A-9

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
CLOSING ESCROW AGREEMENT
 
 
 
 
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
MAKE GOOD ESCROW AGREEMENT
 
 
 
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
COMMON STOCK PURCHASE WARRANT
 


 
 
 
E-1

--------------------------------------------------------------------------------